Citation Nr: 1115633	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to an effective date earlier than February 21, 2007, for nonservice-connected pension.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2008 and January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The 2008 rating decision granted entitlement to nonservice-connected pension with an effective date of February 21, 2007.  The 2010 rating decision denied service connection for traumatic brain injury.

In his May 2009 substantive appeal for an earlier effective date the Veteran requested a Board hearing, but a week later he withdrew that request.

In his September 2010 substantive appeal for service connection for traumatic brain injury the Veteran requested a Board hearing.  In December 2010 the Veteran testified regarding his claim for service connection for traumatic brain injury before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Little Rock, Arkansas.  The transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The record contains no competent evidence of a brain disorder in service or within the year after service, and a current brain disorder is not related to service.

2.  The law prohibits the assignment of an effective date for pension prior to date of receipt of the claim; and there is no prior unadjudicated claim, or outstanding appeal, for pension prior to February 21, 2007.



CONCLUSIONS OF LAW

1.  A brain disorder was not incurred, and may not be presumed to have been incurred, during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).

2.  There is no legal entitlement to an effective date earlier than February 21, 2007, for the award of nonservice-connected pension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim for an earlier effective date, where, as here, the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a subsequent request for an earlier effective date and/or increased rating following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the claim for service connection for traumatic brain injury, the RO provided pre-adjudication VCAA notice by letter, dated in July 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letter also included notice of how VA determines the effective date and the degree of disability assignable. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.

Service treatment records (STRs), VA, and private treatment records have been associated with the claims file.  The history and deck logs of the USS CONSTELLATION were also searched, and these findings are in the claims file.  In addition, the Veteran testified before the undersigned Acting Veterans Law Judge, and the transcript of this hearing is in the claims file.

Although there is no VA examination with a nexus opinion on file, none is required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because none of these conditions have been met with respect to the service connection issues decided herein, a VA examination with nexus opinion is not necessary.  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, traumatic brain injury

Facts

The Veteran seeks service connection for traumatic brain injury (claimed as seizures), which he relates to a blow to the head during service.  

STRs contain no record of any complaints, diagnosis, or treatment for a head injury/brain disorder.  In October 1974 the Veteran separated from service.

Service personnel records show that the Veteran was tried in a Special Court-Martial for unauthorized absences from December 18, 1973, to January 30, 1974; from March 4, 1974, to June 10, 1974; from July 19, 1974, to July 29, 1974; and from July 29, 1974, to August 2, 1974.  There is no mention in service personnel records of any physical or mental disorder whatsoever.

Private emergency room records dated in June 1975 describe treatment for facial wounds after a fight.  There was no loss of consciousness, and no note by medical providers of a brain injury.

Private treatment records dated in June 1981 describe treatment for a laceration above the eye after the Veteran slipped off of a ladder during his employment in drywall.  There was no loss of consciousness, and no note by medical providers of a brain injury.

A June 1998 motor vehicle accident report advises that the Veteran's blood alcohol content was .16.; and June 1998 hospital records advise that the Veteran's blood was positive for alcohol, cocaine, and THC.  VA treatment records inform that the Veteran was convicted of DWI and manslaughter.  Medical records dated in January 2009 advise that the Veteran was in a coma for 24 hours following the accident, and that a subdural hematoma was evacuated.

Private and VA treatment records dating from June 1998 describe treatment for loss of consciousness and seizures after a motor vehicle accident.  VA treatment records document complaints of memory problems, confusion, and strange behavior since the 1998 motor vehicle accident.  Diagnosis was post traumatic brain injury status post motor vehicle accident in 1998 with loss of consciousness and residual seizures.  

In VA treatment records dated in March 2000 the Veteran's mother reported that the reason the Veteran was in the 1998 motor vehicle accident was alcohol related.

In April 2010 the Veteran wrote that he received a brain injury on the USS CONSTELLATION in June or July of 1973.  Subsequently, in the report of contact dated in September 2010, the Veteran indicated that while the injury may have been in December 1972 or January 1973, he definitively asserted that the injury was in June 1973 or in July 1973.  Thus the Board finds that the Veteran claims his head injury was in June 1973 or in July 1973.  

In July 2010 the U. S. Army & Joint Services Records Research Center (JSRRC) advised that there was no record in the USS CONSTELLATION history, for 1973, and deck logs dated, from June 1, 1973 to July 31, 1973, of an injury to the Veteran.

In December 2010 the Veteran testified that he hit his head on a helicopter blade on the USS CONSTELLATION, and that this in turn caused a blood clot in his brain.  He further testified that he went AWOL after the ship returned to shore because he knew something was wrong with him.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, such as brain hemorrhage, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, although not otherwise established as incurred in service, for veterans exposed during service to certain herbicide agents (including Agent Orange), service connection may be granted for one of the diseases listed at 38 C.F.R. § 3.309(e).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  In considering claims of veterans who engaged in combat, the adverse effect of not having an official report of an in- service injury or disease can be overcome by satisfactory lay evidence or other evidence which shall be sufficient proof of service occurrence or aggravation if consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  These veterans may prove service connection by "satisfactory lay or other evidence" even in the absence of official records.  Section 1154(b) relaxes evidentiary standards so that "satisfactory lay or other evidence" can be used by combat veterans to demonstrate incurrence or aggravation of a disability in service.  However, review of this Veteran's personnel records does not establish that he served in combat, nor has he alleged the purported in-service head injury occurred during a combat situation.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Analysis

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in-service

On the basis of the service records alone, a brain disorder was not affirmatively shown to have been present in-service.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology & 
38 C.F.R. § 3.303(d) - First Diagnosed after Service

As there is no mention in service personnel records or STRs of a head injury/brain disorder during service, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim of service connection for traumatic brain injury.  

The Veteran avers that he sustained and was treated for a blow to the head onboard the USS CONSTELLATION; however, while the evidence includes the Veteran's medical records from the USS CONSTELLATION (CVA64), there is absolutely no mention of any complaints or treatment for a head injury in service.  There is also no competent evidence that attributes a post-service diagnosis of a brain disorder to service.  Indeed, while the Veteran has a post-service medical diagnosis of traumatic brain disorder, this disorder was incurred secondary to a 1998 motor vehicle accident, which was attributed to the Veteran's DWI.  

Although there is evidence prior to 1998 of incidents of blows to the head after service, there is no medical evidence of any brain injury prior to 1998; and, most significantly, no military record of a head injury during service.  

To the extent the Veteran's statements are offered as proof of continuity, although the Veteran is competent to describe his symptoms, the assertion of continuity is not credible because the Veteran's statements made in conjunction with his claim are inconsistent with the other evidence of record.  The Board particularly notes that while there is documentary evidence of a brain disorder after service, there is no contemporaneously written record of any dysfunction prior to 1998; some 24 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  In this case, there is a significant lapse of time between the 1998 medical evidence of a brain disorder and the Veteran's 1974 separation from service.  

As regards the Veteran's contention that his unauthorized absences during service were occasioned by a blood clot on the brain, there is absolutely no competent evidence of a blood clot on the brain prior to the Veteran's 1998 motor vehicle accident.  

To the extent that the Veteran's statements are offered as a lay opinion on incurrence, a lay opinion is limited to inferences which are rationally based on the Veteran's perception and do not require specialized knowledge.  See generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion testimony by a lay witness is limited to inferences which are rationally based on the Veteran's perception and does not require specialized knowledge); see also Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

As an opinion on causation in this case requires specialized knowledge, education, training, or experience, and as no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be considered as evidence in support of the claim.

Where, as here, the determinative question involves a nexus or causation, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  There is no competent evidence of record showing that the Veteran has a brain disorder due to service.  

As the Board may consider only competent evidence to support its finding on the question of a medical nexus or medical causation, and as the Veteran's lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against a finding of continuity of symptomatology; so service connection under 38 C.F.R. § 3.303(b), or as a disability first diagnosed after service under 38 C.F.R. § 3.303(d), is not established and the benefit of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).

38 C.F.R. §§ 3.307 and 3.309

As for service connection on a presumptive basis, a brain disorder was not manifest within one year of the Veteran's separation from service, as required for service connection under 38 C.F.R. § 3.309(a), and it is not among the disorders listed in 38 C.F.R. § 3.309(e), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

A VA examination is likewise not warranted since there is no competent evidence suggestive of a link to service.   McLendon, 20 Vet. App. 79.



II.  Earlier effective date for pension

Facts
In June 1983 the Veteran filed his first claim for VA benefits.  The Veteran stressed that this was a "service-connected claim for back condition."

In April 2000, the Veteran filed a new claim for benefits, which the RO treated as a claim for nonservice-connected pension.  In an administrative decision dated in May 2001 the RO denied the claim on the grounds that the Veteran's injuries were the result of his own willful misconduct.  A substantive appeal to this decision was not perfected.

On February 21, 2007, the RO received a new claim for pension, and in a May 2008 rating decision the claim was granted.  In May 2009 the Veteran perfected an appeal for an earlier effective date.

Law and Regulations

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b).

A Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Analysis

In this case, the effective date of the grant of nonservice-connected pension is February 21, 2007, which is the date of receipt of the first claim for nonservice-connected pension.  There is no prior unadjudicated claim for pension before February 21, 2007.  Although a claim for VA benefits was first filed in 1983, the Veteran stressed, in writing, that the 1983 claim was one for service connected benefits; not pension.  

In addition, there is no communication from the Veteran after the May 2001 rating decision that can be construed, either expressly or impliedly, as a claim for pension until the February 21, 2007, claim.  Accordingly, the Veteran's request for an effective date prior to February 21, 2007, for the grant of nonservice-connected pension must be denied.  38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Service connection for traumatic brain injury, claimed as seizures, is denied.

An effective date earlier than February 21, 2007, for the grant of nonservice-connected pension is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


